DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 9, a plurality of covers to separate an interior of the housing from an exterior of the housing, the plurality of covers including:
an openable cover, including an openable cover separate member attached to an inner side of the openable cover, to rotate around a rotation shaft; and
an adjacent cover having an edge adjacent to a rotation-shaft-side edge of the openable cover on a side on which the rotation shaft is disposed, the rotation-shaft-side edge of the openable cover having a gap from the edge of the adjacent cover;
a passage from the interior of the housing to the exterior of the housing through the gap, the passage including a plurality of bending portions;
and a plurality of openable-cover projections projecting from the openable cover and the openable cover separate member, respectively, to the adjacent cover and forming the plurality of bending portions between the plurality of openable- cover projections and the adjacent cover,
wherein the plurality of openable-cover projections are configured to move farther from the adjacent cover as the openable cover rotates from a closed state to an open state, and
wherein the openable cover comprises a plurality of members including the plurality of openable-cover projections, respectively
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach resonating cavities on or about doors: Ishimitsu et al., U.S.P.G. Pub. No. 2016/0033928; Ishida et al., U.S.P.G. Pub. No. 2017/0221469; and, Kasama, U.S. Pat. No. 10,496,019.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852